, . . , n , . p, The chancellor laid it down as being the settled practice ot this court and of the court for the correction of errors, to permit an appeal to be brought from a decree involving the question as to the equitable right to the general costs of the cause ; although the giving or refusing of costs was a matter of discretion merely, and depended upon the facts and circumstances of the particular case, and not upon any certain and fixed principles of law. And in analogy to this rule as to costs resting in discretion merely, he held, that an appeal would lie to this court from a decision of a surrogate in relation to the costs of a suit or proceeding before him to call an executor or admiuistrator to account.
Sentence and decree of the surrogate affirmed, with costs 5 and interest on amount of costs awarded by him, as damages for the delay caused by this appeal. Interest to be computed from the time when the costs were payable by decree of surrogate.